Exhibit 10.40

 

LOGO [g295195g50f49.jpg]

December 2, 2011

Mike LaJoie

Time Warner Cable Inc.

60 Columbus Circle

New York, NY 10023

Dear Mike:

In accordance with Section 4.10 of the Employment Agreement (the “Agreement”)
dated as of June 1, 2000, as amended, between you and Time Warner Entertainment
Company, L.P., a subsidiary of Time Warner Cable Inc., which Agreement expires
on December 31, 2011, the Company hereby offers to extend the Agreement with the
same terms and conditions until December 31, 2014.

Please indicate your acceptance of the foregoing extension of the Agreement by
signing this letter and returning to Tammy A. Burns in Corporate Human
Resources, Executive Compensation, in Charlotte, NC no later than December 20,
2011. Failure to do so will be deemed an election by you to terminate your
employment without cause pursuant to Section 4.3 of the Agreement.

 

Sincerely,

TIME WARNER ENTERTAINMENT COMPANY, L.P.,

a subsidiary of TIME WARNER CABLE INC.

By:   /s/ TOMAS MATHEWS   TOMAS MATHEWS  

EXECUTIVE VICE PRESIDENT,

HUMAN RESOURCES

AGREED AND ACCEPTED:

 

Mike LaJoie /s/ Mike LaJoie

Date: 12/6/2011